DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on April 8, 2022.  This action is made final.
Claims 1, 6, 9, 14, 16, and 20 are amended.  Claims 1-20 are pending for examination.  Claims 1, 9, and 16 are independent claims.

Drawings
Acknowledgment is made of amendments to the specification received on April 8, 2022.
Applicant’s Amendment corrects the previous objection to the drawings; therefore, the previous objection is withdrawn.

Claim Objections
Regarding Claims 6, 14, and 20, Applicant’s Amendment corrects the previous objections.  The previous objections are withdrawn.

Claim Rejections - 35 USC § 101
Regarding Claims 1-20, Applicant’s arguments in relationship to the claim language as amended are persuasive.  The previous rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 7 remains rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites the limitation “the second connector” in the claimed method.  There is insufficient antecedent basis for this limitation in the claim.  Dependence from Claim 6 rather than Claim 1 was likely intended.  Applicant’s Amendment fails to address this issue.
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Jawad et al., U.S. Patent 10,775,976 B1 (issued Sep. 15, 2020) (hereinafter “Abdul-Jawad”) in view of Dickie, Garth Allen, U.S. Patent Application 2019/0370407 A1 (published Dec. 5, 2019) (hereinafter “Dickie”).
Regarding Claim 1, Abdul-Jawad teaches a computer-implemented method (e.g., Abdul-Jawad, Abstract, describing methods and systems for graphical user interfaces that enable users to graphically design nodes and interconnections of pipelines for preprocessing data) comprising:
Receiving, at a user interface, a plurality of operator blocks and at least one connector for connecting the operator blocks to generate a dataflow model in a big data context, wherein each connector includes a first endpoint and a second endpoint (see, e.g., id., col. 140, lines 42-45, and Fig. 35A, describing and illustrating an interface diagram of an example graphical interface that provides a canvas for building data processing pipelines and describing a user allowed to specify a source node, transformation node, or write node and build a pipeline in either or both directions as needed; col. 144, line 63, – col. 145, line 24, describing and illustrating an interface diagram of an example graphical interface for adding nodes to data processing pipelines and describing user interactions such as drag and drop of nodes of particular functions; col. 146, line 62, – col. 147, line 8, and Fig. 37, describing and illustrating an algorithm implemented by a graphical programming system to create a data processing pipeline in which a GUI pipeline creator provides a GUI including a canvas through which the user can program operation of a data processing pipeline by specifying a graph of nodes that transform data as well as interconnections that designate routing of data between individual nodes within the graph; and col. 151, lines 5-17, and Fig. 41, describing and illustrating an algorithm implemented by the graphical programming system to generate data processing pipeline previews in which the user specifies a graph of nodes as well as interconnections between individual nodes within the graph; and col. 7, lines 19-33, and col. 128, lines 1-10, indicating implementation in enterprise contexts [representing big data contexts in some form]);
Receiving an annotation file for each operator, wherein the annotation file is received when the operator is received at the user interface (see, e.g., id., col. 139, lines 8-23, and Fig. 34, describing and illustrating an embodiment of the graphical programming system as comprising a function repository of an intake system that includes one or more physical storage devices that store data representing functions that can be implemented to manipulate information; col. 145, lines 25-28 and 49-65, col. 146, lines 4-16, and Fig. 36, describing and illustrating interactions for designing a data processing pipeline using a graphical user interface in which a user device submits a request to the GUI pipeline creator to create a processing pipeline, a display manager sends a request to the intake system for a function registry stored in the function repository that includes specified transforms that can be performed by nodes in data processing pipelines, the intake system sends the function registry to the display manager, the display manager uses the function registry to configure the GUI by preparing a graphical representation of available nodes, and the display manager updates the processing pipeline when the user selects to add a node or interconnection to the GUI; and col. 140, lines 50-60, and Fig. 35A, describing and illustrating an example of a processing pipeline with a particular configuration in which boxes include text to indicate the type of source, destination, or function represented by a node [indicating display features that can be viewed as annotations].  Note that such arrangements as described can be viewed as comprising receiving an annotation file for each function at least in the sense that the function registry contains data records that comprise information for each function that can be viewed as annotation information);
Receiving at the user interface a positioning of each connector to connect two operator blocks (see, e.g., id., col. 151, lines 5-17, and Fig. 41, describing and illustrating the algorithm to generate data processing pipeline previews in which the GUI pipeline creator provides the GUI through which the user can specify a graph of nodes and interconnections between nodes within the graph; and col. 140, lines 42-45, and Fig. 35A, describing and illustrating an interface diagram of an example graphical interface that provides a canvas for building data processing pipelines and describing a user allowed to specify a source node, transformation node, or write node and build a pipeline in either or both directions as needed); and
Generating a layout of the dataflow model on the user interface based on one or more semantic rules and one or more geometric rules (see, e.g., id., col. 141, lines 19-60, describing the user selecting certain features on interconnections to modify the processing pipeline such as to add a node along a new branch or to add a node along an existing branch, describing embodiments in which the display manager automatically scales, spaces, and aligns specified nodes for the user, describing an example in which a node added along an existing branch is placed in-line with other nodes in the branch and is evenly spaced with the other nodes, and describing the display manager storing a set of rules for how to automatically scale, space, and align specified nodes and branches.  Note that layout constraints based on which nodes are connected can be viewed as representing semantic rules and that layout constraints including alignment can be viewed as representing geometric rules). 
However, the cited portions of Abdul-Jawad do not explicitly teach the one or more semantic rules ensuring a given sequence of operator blocks in the layout. 
Dickie teaches a computer-implemented method (e.g., Dickie, para. 3, describing a method comprising updating a dataflow graph) comprising generating a layout of a dataflow model on a user interface based on one or more semantic rules ensuring a given sequence of operator blocks in the layout (see, e.g., id., paras. 50 and 95, describing embodiments in which optimization rules change an order of nodes in a dataflow graph).
Abdul-Jawad and Dickie are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for generating a layout of a dataflow model and with teachings directed toward dynamic arrangement.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Abdul-Jawad and Dickie and implement a computer-implemented method in which a layout of a dataflow model on a user interface is generated based on one or more semantic rules ensuring a given sequence of operator blocks in the layout in order to improve optimization of a dataflow model (see, e.g., Dickie, Abstract and paras. 1, 2, and 49; and in view of the value of ordering and sorting well known in the art). 
Regarding Claim 2, Abdul-Jawad as modified by Dickie teaches the computer-implemented method of Claim 1, wherein the one or more semantic rules and one or more geometric rules further comprise: determining an amount of inputs for each operator block; determining an amount of outputs for each operator block; and determining a distance between the first endpoint and the second endpoint for each connector (see, e.g., Abdul-Jawad, Abstract, col. 141, lines 58-60, describing the display manager storing a set of rules for how to automatically scale, space, and align specified nodes and branches; col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added, describing an example in which a node added along an existing branch is placed in-line with other nodes in the branch and is evenly spaced with the other nodes [representing rules related to an amount of inputs and outputs of one for the added node and adjacent nodes and related to a determined distance between connected nodes and the associated lengths of interconnections], and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection [representing rules related to an amount of inputs of one for added node in the added branch and an amount of outputs of two [or more] for the node preceding the added branch and related to determined distances between connected nodes and the associated lengths of interconnections]; and col. 149, lines 33-46, and Figs. 39A and 39B, describing and illustrating a graph representing a data processing pipeline including one source, two branches, and two destinations with various transform nodes along the branches, describing and illustrating an updated graph having added nodes to facilitate certain data processing pipeline previews, and illustrating alignments and spacing related to placement of the added nodes within the graph [implicating rules related to amounts of inputs and outputs and distances or lengths of interconnections]).
Regarding Claim 3, Abdul-Jawad as modified by Dickie teaches the computer-implemented method of Claim 2, wherein generating the layout of the dataflow model further comprises: dynamically aligning a midpoint of a first operator block with a midpoint of a second operator block; and dynamically positioning the first endpoint of the connector at an output of the first aligned operator block and the second endpoint of the connector at an input of the second aligned operator block (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added, describing an example in which a node added along an existing branch is placed in-line with other nodes in the branch and is evenly spaced with the other nodes, and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; Figs. 35A, 35B, 38A, 44, and 46, illustrating interconnections meeting at midpoints on the sides of nodes, illustrating nodes scaled to the same size and aligned in rows and columns such that interconnections attached at side midpoints of nodes are aligned, and illustrating adjacent nodes in a row displayed with a directional interconnection that can be viewed as comprising endpoints at an output of a first node and an input of a second node; and Fig. 35A, items 3510 and 3511, illustrating nodes 3510 and 3511 as aligned in a horizontal space such that vertical midpoints are aligned and illustrating an interconnection between the nodes).
Regarding Claim 4, Abdul-Jawad as modified by Dickie teaches the computer-implemented method of Claim 3, wherein the alignment is one of horizontal and vertical (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added, describing an example in which a node added along an existing branch is placed in-line [horizontal alignment] with other nodes in the branch and is evenly spaced with the other nodes, and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; and Figs. 35A, 35B, 38A, 44, and 46, illustrating nodes aligned in rows and columns).
Regarding Claim 5, Abdul-Jawad as modified by Dickie teaches the computer-implemented method of Claim 3, wherein the first endpoint is positioned on a side of the aligned first operator block facing the aligned second operator block at a midpoint of the side of the aligned first operator block facing the aligned second operator block, when the first operator block has one output, and wherein the second endpoint is positioned on a side of the aligned second operator block facing the aligned first operator block at a midpoint of the side of the aligned second operator block facing the aligned first operator block, when the second operator block has one input (see, e.g., Abdul-Jawad, col. 141, lines 33-41, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added and describing an example in which a node added along an existing branch is placed in-line with other nodes in the branch and is evenly spaced with the other nodes; Figs. 35A, 35B, 38A, 44, and 46, illustrating interconnections meeting at midpoints on the sides of nodes, illustrating nodes scaled to the same size and aligned in rows and columns such that interconnections attached at side midpoints of nodes are aligned, and illustrating adjacent nodes in a row displayed with a single directional interconnection that can be viewed as comprising endpoints at a single output of a first node and a single input of a second node; and Fig. 35A, items 3510 and 3511, illustrating the interconnection between node 3510 and 3511 connecting the midpoint of the right side of node 3511 and the midpoint on the left side of node 3511 and illustrating only one outgoing interconnection for node 3510 and only one incoming interconnection for node 3511).
Regarding Claim 6, Abdul-Jawad as modified by Dickie teaches the computer-implemented method of Claim 1 further comprising, receiving a first operator block having a first output and a second output, wherein the first output is received at a second operator block and the second output is received at a third operator block (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; Figs. 35A, 35B, 39A, and 39B, illustrating interconnections between a single node and two other nodes; and Fig. 35A, items 3511, 3512, and 3530, illustrating an interconnection between node 3511 and 3512 and an interconnection between node 3511 and 3530); dynamically aligning a midpoint of the first operator block with a midpoint of the second operator, wherein the first operator block is adjacent to the second operator block (see, e.g., id., illustrating nodes 3511 and 3512 as adjacent and aligned in a horizontal space such that vertical midpoints are aligned); dynamically aligning a midpoint of the third operator block with a midpoint of the second operator block, wherein a first side of the third operator block faces a side of the second operator block and a second side of the third operator block faces a side of the first operator block, and the first side of the third operator block is different from the second side of the third operator block (see, e.g., id., illustrating nodes 3512 and 3530 aligned in a vertical space such that horizontal midpoints are aligned and such that the top side of node 3530 faces the bottom side of node 3512 and the left side of node 3530 faces the right side of node 3511); receiving a first connector to connect the first operator block to the second operator block; receiving a second connector to connect the first operator block to the third operator block (see, e.g., id., illustrating an interconnection between node 3511 and 3512 and an interconnection between node 3511 and 3530); positioning a first endpoint of the first connector on a side of the aligned first operator block facing the aligned second operator block at a midpoint of the side of the aligned first operator block facing the aligned second operator block (see, e.g., id., illustrating the interconnection between node 3511 and 3512 connecting the midpoint of the right side of node 3511 and the left side of node); positioning a second endpoint of the first connector on a side of the aligned second operator block facing the aligned first operator block at a midpoint of the side of the aligned second operator block facing the aligned first operator block (see, e.g., id., illustrating the interconnection between node 3511 and 3512 connecting the right side of node 3511 and the midpoint of the left side of node 3512); positioning a first endpoint of the second connector at a midpoint of the first connector; and positioning a second endpoint of the second connector at a midpoint of the third operator block on a side facing the first operator block (see, e.g., id., illustrating the interconnection between node 3511 and 3530 connecting the midpoint of the right side of node 3511 and the midpoint of the left side of node 3530).
Regarding Claim 9, Abdul-Jawad as modified by Dickie teaches a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 10, Abdul-Jawad as modified by Dickie teaches a system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Abdul-Jawad as modified by Dickie teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Abdul-Jawad as modified by Dickie teaches a system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Abdul-Jawad as modified by Dickie teaches a system corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 14, Abdul-Jawad as modified by Dickie teaches a system corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Abdul-Jawad as modified by Dickie teaches a non-transitory computer-readable medium corresponding to the methods of Claims 1 and 2.  The same rationales of rejection provided above are applicable. 
Regarding Claim 17, Abdul-Jawad as modified by Dickie teaches a medium corresponding to the method of Claim 3.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 
Regarding Claim 18, Abdul-Jawad as modified by Dickie teaches a medium corresponding to the method of Claim 4.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 
Regarding Claim 19, Abdul-Jawad as modified by Dickie teaches a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 
Regarding Claim 20, Abdul-Jawad as modified by Dickie teaches a medium corresponding to the method of Claim 6.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Jawad in view of Dickie and in further view of Castellanos et al., U.S. Patent Application 2013/0283233 A1 (published Oct. 24, 2013) (hereinafter “Castellanos”).
Abdul-Jawad as modified by Dickie teaches the method of Claim 6 as discussed above and further teaches the method wherein the second connector includes a rounded right angle (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; Figs. 35A, 35B, 39A, and 39B, illustrating interconnections between a single node and two other nodes such that an interconnection between a first node and a second nonadjacent node includes a rounded right angle; and Fig. 35A, items 3511 and 3530, illustrating an interconnection between node 3511 and 3530 that can be viewed as comprising a rounded right angle in that a vertical line curves to a horizontal line).
However, Abdul-Jawad as modified by Dickie does not explicitly teach a connector including a right angle (that is not rounded). 
Castellanos teaches a computer-implemented method (e.g., Castellanos, Abstract, describing a method that allows a programmer to create and edit a dataflow) wherein a second connector includes a right angle (see, e.g., id., para. 32 and Fig. 4, describing and illustrating a graphical user interface to create and edit a dataflow represented by a graphical representation; para. 37 and Fig. 4, describing and illustrating the graphical user interface including an order icon to arrange the layout of the dataflow such as by aligning adjacent nodes horizontally and vertically; and Fig. 4, illustrating one node connected to multiple nodes by arcs such that an arc connecting two nodes that are not vertically aligned in a horizontal space includes a right angle).
Castellanos is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for generating a layout of a dataflow model and with teachings directed toward dynamic alignment.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Abdul-Jawad, Dickie, and Castellanos and implement a computer-implemented method in which a second connector includes a right angle in order to cause a dataflow to look more organized (see Castellanos, para. 37; and in view of the aesthetic value of right angles well known in the art). 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Jawad in view of Dickie and in further view of Nelson et al., U.S. Patent Application 2018/0321833 A1 (published Nov. 8, 2018) (hereinafter “Nelson”).
Regarding Claim 8, Abdul-Jawad as modified by Dickie teaches the method of Claim 1 as discussed above and further teaches the method further comprising: segmenting the dataflow model by determining an underlying code segment for each operator block; and determining a semantic alignment for each determined underlying code segment (see, e.g., Abdul-Jawad, col. 154, lines 20-56, describing and illustrating a routine implemented by the graphical programming system to filter nodes that can be added to a data processing pipeline, the routine comprising receiving a specification of one or more upstream or downstream nodes, analyzing the specified nodes to identify a filtered subset of possible nodes that are compatible with specified nodes, and causing display of those nodes to a user; col. 154, lines 56-67, describing examples in which a recommendation module recommends nodes based on handling of the same type of data or determining that nodes use or require certain data; and col. 153, line 40, – col. 154, line 19, describing embodiments in which compatible nodes are selected for display based on data format compatibility or based on typical relationships between nodes.  Note that such arrangements involving analyzing the functionality and data requirements of nodes for compatibility and constraining graphical interfaces based on the analysis comprises determining underlying code segments for nodes and determining a semantic alignment for determined code segments at least in the sense that nodes are available for use in an aligned the processing pipeline).
However, although Abdul-Jawad teaches use of JSON data for various purposes (see, e.g., Abdul-Jawad, col. 63, lines 11-16, and col. 81, lines 32-38), Abdul-Jawad as modified by Dickie does not explicitly teach an underlying code segment for each operator block being a JSON code segment. 
Nelson teaches a computer-implemented method (see, e.g., Nelson, Abstract, describing creating, executing, and managing flow plans) comprising: segmenting the dataflow model by determining an underlying JSON code segment for each operator block (see, e.g., id., para. 67, describing embodiments in which a runtime flow plan is implemented as JavaScript Object Notation [JSON] document that includes a plurality of definitions; para. 95, describing embodiments in which a flow plan builder constructs JSON documents with stored definitions and from operations with data dependencies between each of the operations; and paras. 104 and 105, describing embodiments in which the runtime plan is stored as a JSON document that can be executed).
Nelson is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for generating a layout of a dataflow model and with teachings directed toward dataflow models stored in code-based documents.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Abdul-Jawad, Dickie, and Nelson and implement a computer-implemented method in which an underlying code segment for each operator block of a dataflow model is a JSON code segment in order to manipulate and manage dataflow models using established encoding formats (see, e.g., Nelson, para. 37; and in view of the JSON format well known in the art). 
Regarding Claim 15, Abdul-Jawad as modified by Dickie and as further modified by Nelson teaches a system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed April 8, 2022, have been fully considered but are moot in view of the new ground(s) of rejection.  Note that amended limitations regarding semantic rules ensuring a given sequence of operator blocks in a layout are rendered obvious over the teachings of newly added reference Dickie in combination with the other applied references.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Uysal et al., U.S. Patent Application 2002/0161566 A1 (published Oct. 31, 2002), teaching a morphological modeling system in which model elements are ordered based on various factors.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
6/20/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174